Citation Nr: 0512756	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  02-08 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a rating in excess of 0 percent, on appeal 
from the initial award of service connection for scar of the 
forehead.


REPRESENTATION

Appellant represented by:	Judith A. Veres, Agent


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from January 1962 to December 
1964.

This appeal is from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Washington, D.C., 
Regional Office (RO) acting as agency of original 
jurisdiction (AOJ) in this case.


FINDINGS OF FACT

1.  The veteran has a visible "L"-shaped scar on his 
forehead of unknown current dimensions or other 
characteristics.

2.  Entitlement to the benefits the veteran seeks on appeal 
cannot be determined without current physical examination.

3.  The veteran failed without good cause to report for the 
VA examination he requested.

4.  The instant appeal is not from adjudication of an 
original compensation claim.


CONCLUSION OF LAW

An initial rating in excess of 0 percent for a scar of the 
forehead is denied.  38 C.F.R. § 3.655(a), (b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed an original claim of entitlement to 
disability compensation for a scar of the forehead in May 
1989.  In July 1989, VA denied service connection.  The 
veteran did not appeal, and the claim became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2004).

The veteran again applied for disability compensation for the 
scar in January 1998.  VA found there to be no new and 
material evidence as then defined, 38 C.F.R. § 3.156(a) 
(1997), and declined to reopen the claim.  See 38 U.S.C.A. 
§ 5108 (West 2002).  The veteran submitted new and material 
evidence in May 2000, and in December 2000 VA reopened and 
granted service connection for the scar.  VA evaluated the 
veteran's scar as noncompensably (0 percent) disabling for 
slight disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 
7800 (2000).  VA had not made a contemporaneous examination 
of the disability.

The veteran disagreed with the initial rating.  He asserted, 
through his agent, that the lay statements affirming the scar 
was visible were sufficient evidence to require VA to examine 
him.  He asserted that VA's failure to examine him breached 
its duty to assist him to obtain evidence of a compensable 
disability.  In his substantive appeal the veteran argued, 
through his agent, that the "L"-shaped scar was more than 
slightly disfiguring and that because VA failed to examine 
the veteran, the evidence of record was sufficient to 
establish a 10 percent rating for marked disfigurement of his 
face by the scar.

The Board of Veterans' Appeals remanded the case in October 
2003 for VA to examine the veteran.  The AOJ notified the 
veteran by letter of December 2003 that he would soon receive 
notice of an examination appointment.  The December 2003 
letter was to the most recent address of record, which the 
veteran had provided in May 2002.  A memorandum of January 
15, 2004, shows the veteran failed to report for the VA 
examination.

An April 2004 supplemental statement of the case (SSOC) 
mailed to the veteran at the most recent address of record 
and to his agent stated that the veteran failed to report for 
examination on January 15, 2004.  Neither the veteran nor his 
agent has responded.  Nothing in the claims file shows why 
the veteran did not report.

Regulation provides:

  (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc. For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

  (b)  Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the elimination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2004).

The veteran asserted in his NOD and in his substantive appeal 
that VA ought to have examined him.  The Board agreed.  
Entitlement to the benefit the veteran sought could not be 
determined without an examining him.  38 C.F.R. 
§§ 3.159(c)(4), 3.326, 3.655 (2004).

The veteran asked for an examination.  He had notice of the 
need for the examination in the Board's remand.  He had 
notice of the impending examination in the AOJ's December 
2003 letter.  It is presumed that the examining facility 
notified him of the examination appointment in the regular 
administration of its official duties.  Mindenhall v. Brown, 
7 Vet. App. 271 (1994) (regular administration of official 
duties is presumed absent evidence to rebut the presumption).  
The SSOC furnished the veteran and his agent noted his 
failure to report for examination.

Not a word has been heard from the veteran.  He has offered 
no cause, good or otherwise, for failing to report for the 
examination to which he asserted he was entitled.  The Board 
must conclude absent any evidence to the contrary that he 
knew of the examination.  It must be inferred he knew the 
need for it, as he had requested the examination.  He has not 
shown good cause for failure to report for the examination.

The language of the regulation is not discretionary, under 
these circumstances it mandates that the claim "shall be 
denied."

The veteran applied to reopen his claim prior to the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002), which 
mandated VA's current process of claims development, 
consequently notice compliant with § 5103(a) and § 3.159(b) 
could not have predated the claim to reopen, and VA was not 
excused from implementing the notice requirements of the Act.  
See VAOPGCPREC 8-2003) (38 U.S.C.A. § 5103(a) does not apply 
to claims or disagreements arising from awards of service 
connection when VA provided 5103(a) notice for the underlying 
claim for service connection).

In this case, VA has discharged its duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claim, of his rights to assistance and of 
his and VA's relative obligations in producing and obtaining 
information and evidence to substantiate his claim.  
38 U.S.C.A. § 5102(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  The AOJ notified the veteran by letters of February 
2002 and December 2003 of the information and evidence 
necessary and of the relative burdens of producing it.  It 
advised the veteran of numerous potential sources of 
evidence.  The SOC informed the veteran of the specific facts 
that establish a disability in excess of 0 percent for a scar 
of the forehead.  Both letters advised the veteran of his 
ultimate responsibility to produce evidence, which sufficed 
to notify him to submit evidence in his possession, because 
no reasonable reading could exclude evidence in his 
possession.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).

The veteran never provided information about any source of 
evidence about the current condition of his scar other than 
two lay statements affirming he has a scar and a photograph 
of himself with a bandage over his forehead.  In the absence 
of any information on which to act, VA did not breach its 
duty to assist the veteran to obtain documentary evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
VA also scheduled an examination, to which the veteran did 
not report.  The veteran's failure to report for examination 
does not constitute a failure by VA to examine the veteran 
within the meaning of the governing regulations.  38 C.F.R. 
§§ 3.326(a), 3.159(c)(4) (2004).  In the April 2004 SSOC, the 
AOJ notified the veteran of his failure to report for 
examination, although this notice seems beyond the scope of 
VA's duty to notify a claimant of VA's failure to obtain 
evidence.  38 C.F.R. § 3.159(e) (2004).


ORDER

An initial rating in excess of 0 percent for a scar of the 
forehead is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


